UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K þANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-32949 JAVELIN PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0471759 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 125 CambridgePark Drive, Cambridge, MA 02140 (Address of principal executive offices) (Zip Code) (617)349-4500 (Registrant’s telephone number, including area code) Securities Registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.001 par value NYSE Amex Securities Registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act (check one): Yes o No þ Based on the closing price of $1.23 per share on June30, 2009, the aggregate market value of the voting common stock held by non-affiliates of the registrant as of June30, 2009 was approximately $53,479,780. The number of shares of the registrant’s common stock outstanding as of March 4, 2010: 64,368,371 shares. INDEX Page PART I. Item1 Business 1 Item1A Risk Factors 27 Item1B Unresolved Staff Comments 43 Item2 Properties 43 Item3 Legal Proceedings 43 Item4 Reserved 43 PART II. Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item6 Selected Financial Data 46 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 47 Item7A Quantitative and Qualitative Disclosures about Market Risk 63 Item8 Financial Statements and Supplementary Data 64 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 101 Item9A Controls and Procedures 101 Item9B Other Information 101 PART III. Item10 Directors, Executive Officers and Corporate Governance 102 Item11 Executive Compensation 107 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 123 Item13 Certain Relationships and Related Transactions, and Director Independence 125 Item14 Principal Accounting Fees and Services 126 PART IV. Item15 Exhibits and Financial Statement Schedules 127 SIGNATURES 128 PART I. ITEM 1. BUSINESS. History Javelin Pharmaceuticals, Inc. is engaged in the research, development and commercialization of products for the pain management market. Unless the context otherwise requires, all references in this report to “Javelin”, “Company”, “we”, “us” or “our” include Javelin Pharmaceuticals, Inc. and any subsidiaries or other entities controlled by it. Javelin was incorporated in July2005 in the State of Delaware by Intrac, Inc., a Nevada corporation (“Intrac”), for the purpose of migrating the Intrac corporate entity to Delaware. The migratory merger became effective in September2005. In December2004, Innovative Drug Delivery Systems, Inc. (“IDDS”), then a private operating corporation, merged with Intrac, then a public reporting “shell” company, for the purpose of conducting the IDDS operations in a public entity. Intrac had been formed in September2000 and had no active business operations between 2001 and December2004. Following the Intrac-IDDS merger, the IDDS operations became the business of Intrac, and certain of the executive officers and directors of IDDS became our executive officers and directors. As a result of the migratory merger, IDDS became a wholly-owned subsidiary of Javelin. In July2006, our common stock was listed on the American Stock Exchange (now NYSE Amex). The shares of common stock described in this report give effect to the Intrac-IDDS merger and the migratory merger. Recent Developments Merger with Myriad Pharmaceuticals On December 18, 2009, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Myriad Pharmaceuticals, Inc. (“MPI”), MPI Merger Sub, Inc., a wholly-owned subsidiary of MPI (the “Merger Sub”), and a representative of our stockholders (the “Stockholder Representative”). The Merger Agreement provides that, upon the terms and subject to the conditions set forth in the Merger Agreement, Merger Sub will merge with and into Javelin with Javelin continuing as the surviving corporation and a wholly-owned subsidiary of MPI (the “Merger”). Upon consummation of the Merger, the pre-Merger stockholders of our company will own approximately 40.6% of the combined company. There are no assurances that the proposed Merger will be consummated on the expected timetable (during the first half of 2010), or at all. Unless stated otherwise, all forward-looking information contained in this report does not take into account or give any effect to the impact of the proposed Merger or any agreements or transactions contemplated thereby. At the effective time of the Merger, each outstanding share of our common stock (“Javelin Common Stock”) will be converted and exchanged into the right to receive 0.2820 shares of MPI’s common stock (“MPI Common Stock”) and a number of additional shares of MPI Common Stock upon approval by the United States Food and Drug Administration (the “FDA”) of the New Drug Application for Dyloject™ (injectable diclofenac) (the “Dyloject NDA”) in the amount of: ● 0.0491 shares of MPI Common Stock if the FDA approves the Dyloject NDA on or prior to June 30, 2010; ● 0.0246 shares of MPI Common Stock if the FDA approves the Dyloject NDA after June 30, 2010, but on or prior to January 31, 2011; or ● 0.0123 shares of MPI Common Stock if the FDA approves the Dyloject NDA after January 31, 2011, but on or prior to June 30, 2011. Immediately following the consummation of the Merger, MPI will deposit in an escrow account the maximum number of additional shares of MPI Common Stock issuable upon FDA approval of the Dyloject NDA to our pre-Merger stockholders. 1 The Merger Agreement includes customary representations, warranties and covenants of the parties thereto. We have agreed to operate our businesses in the ordinary course until the effective time of the Merger, subject to certain agreed upon limitations, and have agreed to certain “non-solicitation” provisions that prohibit us from soliciting proposals relating to alternative business combination transactions and, subject to certain exceptions, entering into discussions or negotiations concerning proposals for alternative transactions prior to the effective time of the merger. MPI has also agreed to certain covenants, including a covenant that it will not, without our prior consent, sell or issue any equity securities except pursuant to existing stock options or existing rights or warrants. Consummation of the Merger is conditioned upon the satisfaction of customary closing conditions, including the adoption of the Merger Agreement by the affirmative vote of stockholders holding a majority of the outstanding shares of Javelin Common Stock and the approval of the issuance of MPI Common Stock pursuant to the Merger Agreement by a majority of the votes cast by holders of MPI Common Stock. MPI and Javelin have each undertaken to hold a stockholders’ meeting to submit these matters to their respective stockholders for their consideration.
